DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-5, 8 and 10-12 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: A storage box comprising a wall including: a packaging member; and a heat transfer body and a cold storage agent that are stored in the packaging member, wherein the heat transfer body is made of metal or resin, the cold storage agent is disposed closer to an outer surface of the storage box than the heat transfer body is, an area of the heat transfer body is larger than an area of the cold storage agent when viewed from a thickness direction of the wall, the heat transfer body and the cold storage agent are contacting tightly, the packaging member and the heat transfer body are contacting directly, and the packaging member has a hollow space inside of instant independent claim 1.
The following references (US 5595069 A) to Gies; Ronald A., (US 20130291584 A1) to Chapman, Jr.; Learmond A., (US 20130221013 A1) to Kolowich; J. Bruce et al., (US 20140331711 A1) to Blezard; William C. et al., (US 20150330697 A1) to Tanaka; Yasuhiro et al., (US 20180328644 A1) to Rizzo; Anthony et al., and (GB 2556358 A) to ROSS MALCOLM BEECH et al.; are the most relevant references. However, above mentioned references fail to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

10/23/2021